         Case 5:21-cv-00085-TES Document 1 Filed 03/10/21 Page 1 of 11




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF GEORGIA
                           MACON DIVISION

DINA MCGUIRE,

       Plaintiff,                                Case No.:

v.

MCAAR LLC, d/b/a PROPS
STEAK AND SEAFOOD and
CATHY REECE,

       Defendants.



     COMPLAINT FOR VIOLATION OF THE FAIR LABOR STANDARDS
                            ACT


       Plaintiff, DINA MCGUIRE, brings this lawsuit against the above captioned

Defendants, MCAAR LLC, D/B/A PROPS STEAK AND SEAFOOD. and

CATHY REECE, (collectively referred to as “Defendants”) for violations of the

Fair Labor Standards Act, 29 U.S.C. § 201 et. seq. (the “FLSA”) for failure to pay

overtime compensation at a rate of 1.5 times her regular rate of pay for all hours

worked over forty hours a week.

                                  Introduction
           Case 5:21-cv-00085-TES Document 1 Filed 03/10/21 Page 2 of 11




      1.       As explained herein, an employer violates the FLSA when it does not

pay minimum wages or overtime compensation to any employee who is

non-exempt.

      2.       Employees are either exempt or non-exempt and the key to

determination of exempt status does not depend on the employer's general

characterization of job; what is important is what the employee actually does on a

day-to-day basis. Ale v. Tennessee Valley Authority, 269 F.3d 688, 691 (6th Cir.

2001).

      3.       It is well settled that employees are presumed to be non-exempt; that

is, that they are entitled to overtime at the rate of time and one half their regular

hourly rate for hours worked after 40 each week. Ale v. TennesseeValley Authority,

269 F.3d 680, 683 (6th Cir. 2001).

      4.       There is no exemption to the application of the FLSA in this case, but

to the extent one is asserted, the defendant “must establish through clear and

affirmative evidence that the employee meets every requirement of an exemption.”

Ale v. TennesseeValley Authority, 269 F.3d 680, 683 (6th Cir. 2001).

      5.       Plaintiff is, and at all times relevant, was a non-exempt employee

under the Fair Labor Standards Act as she was employed by Defendants as a server

in Defendants’ restaurant, a well-known non-exempt position.           She regularly




                                     Page 2 of 11
           Case 5:21-cv-00085-TES Document 1 Filed 03/10/21 Page 3 of 11




worked in excess of 40 hours per week and was not paid overtime for some or all

of her work. She has suffered damages as a consequence.

                                       The Parties

      6.       Plaintiff is a Georgia resident who worked for Defendants as an

employee in the position of server within the meaning of the FLSA from on or

about February 2018 until February 2021.

      7.       Defendant, MCAAR LLC, D/B/A PROPS STEAK AND SEAFOOD

(MCAAR) is a Georgia corporation, with a principal address of 1289 S. Houston

Lake Road, Warner Robins, GA 31088.

      8.       MCAAR lists Defendant, Cathy Reece, as its registered agent with an

address for service at the same address.

      9.       Defendant, CATHY REECE (Reece), is a Georgia resident and an

individual who conducts business in the state of Georgia as the highest ranking

officer of MCAAR LLC and member (owner) of Props.

      10.      Reece, upon information and belief is also the day to day general

manager of Props and created and instituted the unlawful pay practices complained

of herein.

      11.      Reece sets pay rates for Props employees, including the Plaintiff, and

otherwise instructs the Plaintiff and other employees as to their job duties and

requirements.


                                     Page 3 of 11
           Case 5:21-cv-00085-TES Document 1 Filed 03/10/21 Page 4 of 11




      12.      As an officer, manager, and/or owner of the Defendant MCAAR,

REECE is an employer within the meaning of the FLSA. See In re Van Diepen,

P.A., 236 Fed. Appx. 498, 12 Wage & Hour Cas. 2d (BNA) 1358 (11th Cir. 2007)

(allowing individual liability).

                                    Jurisdiction

      13.      The Court has original subject matter jurisdiction pursuant to 28

U.S.C. § 1331 and § 1337 and 29 U.S.C. § 216(b) because this action involves a

federal question under the Fair Labor Standards Act

      14.      This Court has personal jurisdiction over Defendant MCAAR because

it is a company organized under the laws of Georgia, and also operates its business

from a fixed location inside the State of Georgia in this district from the Props

restaurant location.

      15.      This Court has personal jurisdiction over Defendant Reece because

she is a Georgia resident and/or is engaged in business within the State of Georgia.

      16.      Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391(b)

because the acts complained of by Plaintiff occurred in the Middle District of

Georgia, specifically in Warner Robins, Georgia and Defendants are subject to

personal jurisdiction within this District and division as it engaged in business

therein.

                                   Plaintiff’s Job


                                    Page 4 of 11
         Case 5:21-cv-00085-TES Document 1 Filed 03/10/21 Page 5 of 11




        17.   Plaintiff worked as a bartender for Defendants and performed her job

duties which included taking customer orders and serving food and drinks, and

collecting and processing payment of the customer’s bill.

        18.   Plaintiff was a tipped employee and earned tips from customers.

        19.   Plaintiff did not manage other employees.

                               Dates of Employment

        20.   Plaintiff began her employment with Defendants on or around

February 2018 and continued to on or about February 2021. At all times material,

she performed her work for Defendants at the Props Steak and Seafood Restaurant.

                                    Rates of Pay

        21.   Plaintiff was paid hourly at this time at a reduced server tipped

employee rate of pay at $5.00 per hour.

        22.   Defendants took a tip credit in the sum of $2.25 against the mandatory

federal and state minimum wage of $7.25 per hour as permitted by law.

                                   Hours Worked

        23.   During Plaintiff’semployment, Plaintiff regularly worked in excess of

40 hours a week, but she was never paid time and a half (1.5) or a premium for this

work.

        24.   Plaintiff was paid just the same base hourly rate of pay for overtime

hours worked.


                                    Page 5 of 11
        Case 5:21-cv-00085-TES Document 1 Filed 03/10/21 Page 6 of 11




      25.      The Defendants are aware that the Plaintiff regularly worked more

than forty (40) hours a week, as the hours are on her paychecks and pay stubs.

      26.      Defendants required Plaintiff to work more than forty (40) hours in

any given workweek.

      27.      Defendants did not compensate Plaintiff the correct and lawful

premium rate for all hours worked in excess of forty (40) in each given workweek.

                                  Evidence of Hours

      28.      Evidence reflecting the precise number of overtime hours worked by

Plaintiff, as well as the applicable compensation rates, is in the possession of the

Defendants.

      29.       Some of these records indicate work performed by the Plaintiff in

excess of 40 hours in a workweek without being paid the proper premium pay for

these hours.

      30.      If these records are unavailable or unreliable, Plaintiff may establish

the hours she worked solely by her testimony, and the burden of overcoming such

testimony shifts to the employer.     See Anderson v. Mt. Clemens Pottery Co., 328

U.S. 680 (1946).

                      Defendants Bad Faith in Stealing Wages




                                      Page 6 of 11
           Case 5:21-cv-00085-TES Document 1 Filed 03/10/21 Page 7 of 11




       31.     Defendants’ failure to pay a premium as required by the FLSA for all

hours worked over 40 in each and every workweek by Plaintiff was knowing and

willful.

       32.     Defendants knew they should be paying Plaintiff overtime premiums,

being in the business of operating a restaurant, but willfully failed to do so.

       33.     Defendants were aware of the laws concerning overtime, as they have

operated this Props restaurant for more than two years, and upon information and

belief employ 40 or more persons at any given time.

       34.     Defendants willfully misled Plaintiff concerning why her overtime

hours were not compensated at higher rates and at time and one half her regular

rate of pay.

       35.     Upon information and belief, Defendants did not check with legal

counsel, nor any other professional to determine whether their pay practices were

in compliance with the Fair Labor Standards Act, as doing so, would have easily

made it clear to them their pay practices were unlawful.

       36.     Defendants did not check with the Department of Labor to determine

whether their pay practices were in compliance with the Fair Labor Standards Act.

       37.     Accordingly, Plaintiff is entitled to recover all overtime pay due from

overtime hours worked for which compensation was not paid at the correct rates,

liquidated damages and for a three-year period of time.


                                      Page 7 of 11
          Case 5:21-cv-00085-TES Document 1 Filed 03/10/21 Page 8 of 11




      38.     Defendants have not made a good faith effort to comply with the

FLSA with respect to its compensation of Plaintiff and servers in their

establishment.

                             Coverage under the FLSA

      39.     Defendants qualify for and are subject to both traditional and

enterprise coverage under the FLSA for all the relevant time periods contained in

this Complaint. Said differently, Defendants are subject to the FLSA.

      40.     During the times relevant to this Complaint, MCAAR employed more

than two employees and generated more than $500,000 in revenues for the relevant

years of 2019 and pro rata into 2020.

      41.     At all relevant times Defendants have been and continue to be an

employer engaged in interstate commerce and/or the production of goods for

commerce, within the meaning of FLSA 29 U.S.C. §§ 206(a) and 207(a).

      42.     The FLSA defines “employer” as any “person” acting directly or

indirectly in the interest of an employer in relation to an employee. 29 U.S.C. §

203(d).     See also Boucher v. Shaw, 572 F.3d1087, 1090 (9th Cir. Nev. 2009) (the

definition of "employer" under the Fair Labor Standards Act (FLSA) is not limited

by the common law concept of "employer," but is to be given an expansive

interpretation in order to effectuate the FLSA's broad remedial purposes).




                                    Page 8 of 11
         Case 5:21-cv-00085-TES Document 1 Filed 03/10/21 Page 9 of 11




      43.    Defendants employed Plaintiff as an employee within the meaning of

the FLSA § 203.

      44.    Alternatively, Plaintiff was engaged in interstate commerce by

processing credit card transactions for patrons of the restaurant across state lines

and serving customers who were traveling and residents of other states.


                                    COUNT 1
                           Overtime Due Under the FLSA
                                  29 U.S.C. § 207
                              (As to All Defendants)

      45.    Plaintiff re-alleges the foregoing paragraphs as if fully set forth in this

Count.

      46.    Plaintiff brings this Complaint for violations of the FLSA to recover

unpaid wages in violation of the overtime requirements, liquidated damages,

interest, and attorneys’ fees and costs of this litigation.

      47.    At all relevant times, Defendants employed Plaintiff within the

meaning of the FLSA. Further, Defendants knew of all the hours Plaintiff worked.

      48.    As stated herein, Plaintiff was entitled to overtime compensation at a

rate no less than time and a half (1.5) the federal minimum wage of $7.25 per hour

for the hours she worked beyond forty in any given workweek.

      49.    Plaintiff was willfully and knowingly underpaid for all overtime hours

worked by Defendants.


                                      Page 9 of 11
          Case 5:21-cv-00085-TES Document 1 Filed 03/10/21 Page 10 of 11




         50.   Plaintiff routinely worked approximately between two and 16

overtime hours on a consistent basis throughout the period of November 2019 until

December 2020.

         51.   Defendants did not pay Plaintiff overtime compensation at a rate of

time and one half (1.5) the federal minimum wage rate of pay for these hours

worked over forty in a given workweek.

         52.   Defendants’ failure to pay Plaintiff overtime compensation at a rate

not less than time and one half (1.5) the minimum wage for all hours worked over

forty (40) in a given workweek is a violation of the FLSA, in particular, 29 U.S.C.

§ 207.

         53.   The foregoing conduct, as alleged, constitutes a willful violation of

the FLSA within the meaning of 29 U.S.C. § 255(a).

         54.   Due to Defendants’ FLSA violations, Plaintiff has suffered damages

and is entitled to recover from Defendants the unpaid and underpaid overtime

compensation, and an additional equal amount as liquidated damages, prejudgment

interest, reasonable attorneys’ fees, and costs of this action, pursuant to 29 U.S.C.

§216(b).



                              PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for the following relief:


                                     Page 10 of 11
       Case 5:21-cv-00085-TES Document 1 Filed 03/10/21 Page 11 of 11




         a. That the Court finds the Defendants in violation of the overtime

            compensation provisions of the FLSA and that the Court finds that

            Defendants’ violation of the FLSA was and is willful and lacking in a

            good faith basis under the FLSA;

         b. That the Court award Plaintiff overtime compensation for all the

            previous hours worked over forty (40) hours in each given workweek

            in the last three years and the correct and lawful rate, AND award

            liquidated damages of an equal amount; and

         c. That the court order Defendants to pay Plaintiff her incurred

            attorneys’ fees and costs pursuant to § 216 of the FLSA as a

            prevailing plaintiff.



Respectfully submitted this 10th day of March, 2020 by:


                                       /s/ Mitchell Feldman
                                       Mitchell Feldman, Esq.
                                       Georgia Bar #: 257791
                                       Feldman Legal Group
                                       6940 W. Linebaugh Ave. #101
                                       Tampa, Florida 33625
                                       T: 813-639 9366
                                       F: 813 639 9376
                                       E: mfeldman@flandgatrialattorneys.com




                                    Page 11 of 11
